



caseih.jpg [caseih.jpg]    
AGRICULTURAL EQUIPMENT SALES & SERVICE AGREEMENT


This Case IH Agricultural Equipment Sales and Service Agreement (the
“Agreement”) is between CNH Industrial America LLC, a Delaware limited liability
company with a principal place of business at 700 State Street, Racine,
Wisconsin, 53404 (“Case IH”), and a (corporation/limited liability company) with
its address as listed on Schedule A (“Dealer”) (hereinafter “Parties” when
referring to Dealer and Case IH jointly). The “Effective Date” of this Agreement
is the date of acceptance by Case IH as indicated by its authorized signature.
Unless sooner terminated in accordance with its provisions, this Agreement will
expire on December 31, 2027 (expires).


1. Purpose Statement
1.1
The purpose of this Agreement is to describe the respective functions,
obligations and responsibilities of the Parties, so that each fully understands
the nature of their required commitments of time, effort and capital. This
Agreement establishes Dealer as an independent contractor for the promotion,
retail sale and after-sale service and support of Products to Customers in
Dealer’s local market.



2. Definitions
2.1
Affiliate: as to Case IH, any entity that directly, or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control with
Case IH. For this definition, the term “control” means the power to direct the
management and policies of an entity through the ownership of more than 50% of
the voting securities, rights or other similar interests of that entity.

2.2
Branch Location(s): Dealer’s additional place(s) of business listed in Schedule
D for the sale, rental, lease and service of Products, separate from Dealer’s
Primary Location.

2.3
Case IH IP: any and all intellectual property including but not limited to
patents, Trademarks (including the Licensed Trademarks), designs, copyrights,
trade secrets, computer software (whether imbedded in Products or otherwise) and
other proprietary technology and information, whether technical or business
related, including registrations for and applications to register any of the
foregoing, which are incorporated or used in or with Products or which are owned
or licensed by Case IH for use with Products.

2.4
Case IH Regional Market Share: a percentage figure calculated by taking the
number of units of new Case IH brand equipment for a given Product Line or
Product Line grouping, sold by Case IH dealers in a regional sales area (a
multi- state area determined by Case IH in its sole discretion) during a
designated time period determined by Case IH, divided by the total industry
volume of all comparable new units of equipment (including Case IH and
competitive units) sold in that same regional sales area during that same time
period. Total industry volume of new equipment sales shall be as reported by the
Association of Equipment Manufacturers (or other replacement organization
selected by Case IH, hereinafter “AEM”).

2.5
Case IH State Market Share: a percentage figure calculated by taking the number
of units of new Case IH brand equipment for a given Product Line or Product Line
grouping, sold by Case IH dealers in a state during a designated time period
determined by Case IH, divided by the total industry volume of all comparable
new units of equipment (including Case IH and competitive units) sold in that
same state during that same time period. Total industry volume of new equipment
sales shall be as reported by AEM.

2.6
Customer(s): an end-user that purchases, leases or rents Products from an
authorized dealer or Case IH for its own use and not for resale.

2.7
Dealer Claims: Dealer’s claims to Case IH for Warranty Service, Other Required
Service, or any retail promotional or sales incentive, including but not limited
to refunds, credits, rebates, incentives, allowances, discounts, or payments
under any Case IH program.

2.8
Dealer Location(s): Dealer’s Primary Location and Branch Locations, if any,
authorized by Case IH for the sale, rental, lease and service of Equipment
and/or Parts.

2.9
Dealer Market Share: a percentage figure for measuring Dealer’s sales
performance calculated by taking the number of units of new Equipment, by
Product Line or Product Line grouping, sold by Dealer to Customers located
within Dealer’s

1
US 6360r2




--------------------------------------------------------------------------------





Sales and Service Market (“SSM”) during a given time period as determined by
Case IH, divided by the total industry volume of all new units of equipment of
that same Product Line or Product Line grouping (including Case IH and
competitive units) sold within Dealer's SSM during that same period, as
determined and reported by AEM. For market share purposes, Dealer will only be
measured against the industry sales in a given county of Dealer’s SSM to the
extent of the percentage of that county assigned to Dealer.
2.10
DOG: refers to both the Dealer Operating Guide and Parts Policy Manual or any
equivalent or successor documents and amendments thereto issued by Case IH
setting forth for all dealers the various policies, procedures and operating
standards for doing business with Case IH.

2.11
Domestic: within the 50 states of the United States of America.

2.12
Equipment: whole good machinery and any related attachments designated on
Schedule B by Product Line and Licensed Trademark.

2.13
Licensed Trademarks: the Trademarks listed in Schedule B that Case IH authorizes
Dealer to use for the sole purpose of performing its obligations hereunder with
respect to Products.

2.14
Limited Warranty: the Warranty and Limitation of Liability agreement furnished
by Case IH with respect to any Product sold to Customers.

2.15
Other Required Service: service that Case IH, in its sole discretion, has deemed
necessary or desirable and in the best interests of Customers and the goodwill
associated with the Licensed Trademarks, including but not limited to, policy
service, campaign service, or field improvement program service.

2.16
Parts: proprietary replacement parts sold by Case IH for Equipment listed on
Schedule B (specifically not including replacement parts for Case IH equipment
not listed on Schedule B), together with all other common service or maintenance
items (for example, including but not limited to filters, hoses, lubricants,
etc.) and accessories which are offered for sale by Case IH to Dealer (either
directly from Case IH or from an authorized source of supply), which Case IH has
authorized to be identified with the Licensed Trademarks. Parts do not include
‘merchandise’ items such as clothing, toys, binders, gloves, etc.

2.17
Primary Location: the primary Dealer facility location specified in Schedule D.

2.18
Product(s): Equipment and related Parts that Dealer is authorized to represent
under this Agreement.

2.19
Product Line: the categories of Products set forth in Schedule B.

2.20
Sales and Service Market (“SSM”): a market comprised of the total industry sales
of all new Equipment (as reported by AEM), including Case IH and competitive
equipment, sold (including first rentals or leases) within the geographic area
designated in Schedule C.

2.21
Strategic Accounts: customer accounts typically referred to as “national
accounts,” “corporate accounts,” national or regional equipment rental
companies, or any customer designated by Case IH as such an account.

2.22
Trademarks: all words, slogans, designs, pictures, logotypes or other symbols,
including trademarks, service marks, trade dress, and trade names, regardless of
whether registration has been sought or obtained therefor, used to (a) identify,
distinguish or advertise the Products and services of Case IH or its Affiliates,
(b) identify Case IH as the source or licensor of Products and services, or (c)
identify the business of Case IH and its authorized dealers.

2.23
Warranty Service: service that is required for any Product (a) to ensure that
Case IH is in compliance with Case IH’s Limited Warranty obligations for such
Product and (b) to comply with any extended service or maintenance plan
purchased for that Product.

2.24
Will Call: a program whereby Case IH, in its sole discretion, may permit Dealer
to take delivery and possession of Products directly from a Will Call Provider
or Case IH, in lieu of such Products being transported to Dealer at Dealer
Location(s). The procedures for the Will Call program will be as set forth in
the DOG.

2.25
Will Call Provider: a third-party engaged by Case IH to facilitate Dealer's
pick-up of Products at Case IH plant locations or port facilities under the
terms of the Will Call program.





3. Appointment
3.1
Scope of Appointment. Pursuant to the provisions of this Agreement, Case IH
hereby authorizes Dealer to market, promote, sell, lease or rent new Products
and to provide Warranty Service for Products to Customers solely from the
authorized Dealer Location(s) listed in Schedule D. The foregoing appointment is
limited to Products identified with the Licensed Trademarks on Schedule B.
Dealer accepts this appointment and agrees that the relationship between Dealer
and Case IH shall be governed by the terms and conditions of this Agreement as
well as the policies outlined in the DOG.

3.2
Incorporation of DOG. The DOG includes the standards of quality and performance
that Case IH seeks to have associated with its Trademarks and is hereby
incorporated by reference into this Agreement. It is expressly understood



2
US 6360r2





--------------------------------------------------------------------------------





and agreed that Case IH reserves the right to modify the DOG unilaterally to
reflect reasonable standards of quality and performance so long as such
standards do not conflict with the terms of this Agreement.
3.3
Material Inducement. Section 3.2 is a material inducement upon which Case IH
relied in entering into this Agreement with Dealer, the breach or
unenforceability of which represents a failure of consideration entitling Case
IH to void this Agreement in its entirety.





4. Owner and Management Requirements
4.1
Dealer Representations and Warranties. The appointment of Dealer is made in
reliance on Dealer’s representation and warranty that the information set forth
in any dealer application provided to Case IH as well as in Schedule A regarding
Dealer’s legal name, ownership (if corporation, as listed in a Stock Ownership
Certificate), management personnel, business structure, and state of residence
or organization is accurate and complete. Dealer also represents and warrants
that entering into this Agreement does not violate any other contract or
agreement to which Dealer is a party and that any person signing this Agreement
on behalf of Dealer has the authority to do so. Any breach of any of the
foregoing representations and warranties represents a failure of consideration
entitling Case IH to void this Agreement in its entirety.

4.2
Personal Services Nature of Agreement. Dealer ownership and management are
important to the successful working relationship between the Parties. Case IH
has chosen to contract with the present ownership and management of Dealer, and
the Parties acknowledge that this Agreement represents a personal services
relationship, and that any change to the ownership, management or business
structure of Dealer could seriously and adversely impact such relationship. As
such, Case IH may refuse to appoint as an authorized dealer any purchaser or
prospective purchaser of any of the shares or assets of Dealer.

4.3
Changes in Dealer Form and Control. Except as otherwise stated in Section 4.4,
Dealer shall provide Case IH with sixty

(60) days’ prior written notice of Dealer’s intention to change its: (a) legal
form or entity; or (b) control, ownership or management. Prior to consummating
any such change, Dealer must obtain Case IH’s written consent, which shall be in
Case IH’s sole discretion. A “change in control, ownership or management” shall
mean one or more of the following events: (i) if Dealer is an individual
proprietor, withdrawal of that individual proprietor from the operation or
control of Dealer; (ii) if Dealer is a partnership or limited liability company,
any addition to or subtraction from the partners or members involved; (iii) if
Dealer is a corporation, any change in the beneficial ownership of any of
Dealer’s shares or the voting rights associated therewith; (iv) any sale of all
or substantially all of Dealer’s assets; (v) any change in the composition of
Dealer’s management as set forth on Schedule A; or (vi) any event, including
entering into an agreement, that substantially affects, directly or indirectly,
the operation or control of Dealer’s business.
4.4
Death or Incapacity of Dealer Principals. In the event of the death or
incapacity of any person listed in Schedule A or in the Stock Ownership
Certificate (“Dealer Principal(s)”), Dealer shall provide Case IH: (a) notice of
such occurrence within thirty (30) days; and (b) within ninety (90) days of such
occurrence, an ownership or management succession plan for the replacement of
such deceased or incapacitated Dealer Principal(s), if Dealer proposes to
continue operation under this Agreement. Case IH retains sole discretion whether
to approve Dealer’s proposed succession plan or terminate the Agreement.

4.5
Succession Plan. Upon request, Dealer shall provide a succession plan to Case IH
in the format approved by Case IH. The submission of such succession plan shall
not imply that Case IH has automatically accepted such plan. Case IH retains
sole discretion whether to approve Dealer’s proposed succession plan.

4.6
Ancillary Documents. Dealer will execute such agreements or other documents as
Case IH in its sole discretion may deem necessary to preserve Case IH's rights
under this Agreement in response to (a) any change or proposed change in
Dealer's legal form or entity, (b) any change in Dealer’s control, ownership, or
management, or (c) death or incapacity of any Dealer Principal.





5. Products
5.1
Authorized Products.

(a)    The Products which Dealer is authorized to purchase from Case IH for
retail sale, lease or rental are those Product Lines listed on Schedule B that
Case IH has authorized to be identified with the Licensed Trademarks listed on
Schedule B.
(b)    Upon sixty (60) days’ written notice to Dealer, Case IH in its sole
discretion may amend Schedule B to i) add a Product Line(s), ii) remove a
Product Line if Case IH is withdrawing such Product Line from the Domestic
market, or
iii) add or remove any Licensed Trademark(s).


3
US 6360r2





--------------------------------------------------------------------------------





(c)    In the event Dealer is not meeting its obligations under this Agreement
with respect to a particular Product Line or specific Equipment in a Product
Line, Case IH in its sole discretion may remove such Product Line or Equipment
from Schedule B with sixty (60) days’ written notice to Dealer. Dealer
thereafter will no longer be authorized to sell or perform Warranty Service for
such Products, and Case IH will repurchase such new Equipment from Dealer as
provided in Section 29.1(a).
(d)    This Agreement does not give Dealer the right to, and under the terms of
this Agreement Dealer may not, purchase, market, promote, sell, lease or rent
any other new (i.e. not previously sold) CNH Industrial America LLC products
that are not listed on Schedule B or are not authorized to be identified with
the Licensed Trademarks listed on Schedule B.
5.2
Dealer Obligation to Support New Equipment Models. Case IH may introduce new
models of Equipment for Product Lines that Dealer is authorized to sell on
Schedule B. In order to provide service to Customers for such Equipment, Dealer
shall support such new models by complying with Case IH-designated requirements
for: (a) stocking all required Parts; (b) purchasing all required service tools;
and (c) attending sales and service training for such new models. Case IH has no
obligation to fill orders or ship such new models of Equipment to Dealer if
Dealer fails to fulfill the foregoing Parts, tools and training requirements.

5.3
Product Packaging and Labels. Dealer shall not modify or remove any warning
labels affixed to Products. Further, without Case IH’s prior written consent,
Dealer shall not modify any packaging or other labeling for Products.

5.4
Installation of Non-Standard Attachments or Accessories. Without prior written
approval from Case IH, Dealer shall not install or attach non-standard,
“self-designed,” or “one-off” attachments or accessories to Equipment. Such non-
standard, “self-designed,” or “one-off” attachments or accessories are those
that are not manufactured and sold by established equipment manufacturers for
the application and purpose for which they are being used. Dealers that install
standard attachments or accessories from established equipment manufacturers
shall ensure that the Equipment can properly and safely operate with such
attachment or accessory.

5.5
Prohibited Modifications to Product. Dealer shall not perform any of the
following actions: (a) modify Equipment without Case IH’s prior written consent;
(b) install upon Equipment any attachment, accessory or equipment that is beyond
the rated capacity of that Equipment as stated in the Operator’s Manual
furnished with the Equipment or as otherwise instructed by Case IH; or (c)
perform any adjustment or assembly procedures to Equipment not recommended by or
in contravention of the Operator’s Manual, Service Manual or other Case IH
instruction.





6. Sales & Service Market
6.1
Assignment of SSM. The SSM assigned to Dealer is set forth in Schedule C. The
Dealer’s SSM may vary by Equipment or Product Line. Case IH’s assignment to
Dealer of an SSM is for the purpose of: (a) focusing Dealer’s sales, marketing
and product support efforts; (b) measuring Dealer Market Share performance; and
(c) maximizing the goodwill associated with Products and Licensed Trademarks.
Dealer Market Share shall be measured only within Dealer’s SSM. Upon sixty

(60) days’ written notice to Dealer, Case IH in its sole discretion may amend
Schedule C to add to, subtract from, or otherwise modify Dealer’s SSM.
6.2
No Obligation to Support Sales Outside SSM. To the extent Case IH decides to
offer marketing programs, retail sales incentives, or other promotions, it shall
have no obligation to do so for Dealer’s sales or marketing activities outside
of Dealer’s SSM.

6.3
Sales & Service Fee. Case IH may assess Dealer a sales and service fee for sales
of new Equipment by Dealer that are registered in a county outside of Dealer’s
SSM. The amount of such fee, the operative regulations and policies, and the
Equipment to which it applies are published in the DOG, and may be amended by
Case IH in its sole discretion. Case IH reserves the right not to assess a sales
and service fee against other dealers for their sales to Customers within
Dealer’s SSM, if Dealer is failing to meet the market share obligations
contained in Section 9.1(a).

6.4
SSM Non-Exclusive. Dealer’s SSM is non-exclusive. Without incurring any
liability to Dealer, Case IH may determine the number and locations of
authorized dealers necessary for adequate sales and service representation of
Products within any geographic area, or within the designated SSM. Nothing in
this Agreement shall be construed as requiring Dealer's consent to the
establishment of new or additional dealer representation for Products in
Dealer’s SSM or elsewhere.



7. Dealer Financial Requirements
7.1
Wholesale Line of Credit. Dealer shall establish and at all times maintain an
unrestricted wholesale line of credit for the purchase and stocking of new
Products in an amount acceptable to Case IH in order to meet Dealer’s inventory
and sales obligations hereunder. If within any six (6)-month period, Dealer’s
primary wholesale line of credit is cumulatively

4
US 6360r2





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





reduced by twenty percent (20%) or more and such reduction is not for valid
business reasons, said line of credit shall be deemed unacceptable to Case IH.
7.2
Adjusted Debt to Tangible Net Worth Ratio. Dealer hereby covenants and agrees
that it will maintain an Adjusted Debt to Tangible Net Worth Ratio of not more
than four to one (4.0:1.0). Unless specifically approved in advance in writing
by Case IH, Dealer will not make any acquisitions or initiate new business
activities if Dealer’s Adjusted Debt to Tangible Net Worth Ratio exceeds four to
one (4.0:1.0) or if such ratio would increase beyond four to one (4.0:1.0) as a
result of such actions. This ratio shall be calculated using the consolidated
balance sheets and income statements of Dealer (and of Dealer’s related entities
and affiliates, if Case IH so elects). All such balance sheets and income
statements must be prepared in accordance with Generally Accepted Accounting
Principles (“GAAP”). For purposes of calculating this ratio, the following
definitions will apply:

(a)    “Adjusted Debt to Tangible Net Worth Ratio” means the ratio of Debt minus
Subordinated Debt to Tangible Net Worth plus Subordinated Debt.
(b)    “Debt” shall mean the aggregate amount of the Dealer’s items properly
shown as liabilities on its balance sheet, determined in accordance with GAAP;
(c)    “Subordinated Debt” shall mean Debt that is expressly subordinated to CNH
Industrial Capital America LLC in writing acceptable to CNH Industrial Capital
America LLC;
(d)    “Net Worth” shall mean the aggregate amount of the items properly shown
as assets on Dealer’s balance sheet minus the aggregate amount of the items
properly shown as liabilities on Dealer’s balance sheet, determined in
accordance with GAAP;
(e)    “Tangible Net Worth” shall mean Net Worth, plus an amount equal to
seventy percent (70%) of the amount reflected on Dealer’s balance sheet as a
LIFO reserve, minus the aggregate amount of the items properly shown as the
following types of assets on Dealer’s balance sheet determined in accordance
with GAAP:
(i)    goodwill, patents, non-competes, copyrights, mailing lists, trade names,
trademarks, servicing rights, organizational costs, and other like assets
properly classified as intangibles; and
(ii)    receivables, loans and other amount due from any shareholder, director
or officer of the Dealer, and receivables, loans and other amounts due from any
other related or affiliated party of the Dealer.
7.3
Working Capital Requirements. Dealer shall maintain net working capital in
amounts necessary for Dealer to comply with its obligations under this
Agreement.



8. Dealer Inventory and Display Responsibilities
8.1
Equipment Stocking Requirements. Dealer shall order, maintain in inventory and
prominently display, at all Dealer Locations unless otherwise excepted in
writing by Case IH, representative models of each type of new Equipment Dealer
is authorized to sell as set forth in Schedule B, at the level deemed necessary
by Case IH to meet Dealer’s Equipment sales obligations in accordance with
Dealer’s Business Plan provided pursuant to Section 13 of this Agreement.

8.2
Parts Stocking Requirements. For the purpose of providing prompt Customer
support, Dealer agrees to order and maintain in inventory all Parts at the level
deemed necessary by Case IH to meet Dealer’s Parts sales obligations in
accordance with Dealer’s Business Plan provided pursuant to Section 13 of this
Agreement. Dealer must provide a retail display area for Parts acceptable to
Case IH.

8.3
Licensed Trademark Use. At any Dealer Location and in all advertising for such
Dealer Locations, Dealer shall not use or display the Licensed Trademarks in any
way that might cause confusion with, or dilute the distinctive quality of, the
Licensed Trademarks, or in any way that violates any Case IH trademark
guidelines. In furtherance of this provision, if Dealer represents non-Case IH
products, Dealer shall at any such location: (a) maintain internal and external
display areas for new Products separate from non-Case IH products; (b) display
new Products in the most visible and desirable position and in an area of
greater size or space than the area used to display non-Case IH products.



9. Dealer Sales Responsibilities
9.1
Sales Responsibilities. Dealer is solely responsible for developing its own plan
for marketing and selling Products, and shall fulfill its sales obligations in
several ways, including but not limited to the following:

(a)
Equipment Market Share. Dealer shall aggressively promote and sell new Equipment
to attain within Dealer’s SSM for all Equipment designated on Schedule B, a
Dealer Market Share that is equal to at least 90% of either, in Case IH’s sole
discretion, the Case IH State Market Share or the Case IH Regional Market Share.
In evaluating Dealer’s market share performance, Case IH, in its sole
discretion, may (i) group Product Lines and/or (ii) evaluate Dealer’s
performance on a per Dealer Location basis.

5
US 6360r2





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





(b)
Parts Sales Objectives. Dealer shall aggressively promote and sell all Parts
offered by Case IH.

(c)
Advertising and Promotion. Dealer shall conduct aggressive advertising and sales
promotion activities, including but not limited to open houses, field days,
product demonstrations, radio and/or television advertising, print advertising,
trade shows and community events. Dealer shall appropriately display and
distribute current Product sales literature, brochures and advertisements at its
Dealer Locations, and shall also maintain a dealer website that prominently
displays new Products. Dealer’s use of Licensed Trademarks and its display of
Products on Dealer’s website shall be subject to Case IH’s approval. Upon Case
IH’s request, Dealer shall participate in national or regional sales promotion
and advertising programs as Case IH may periodically conduct.

(d)
Sales Staff. Dealer shall employ a sufficient number of properly trained
Product-dedicated sales personnel based on the industry potential in Dealer’s
SSM and as required by Case IH to call on all potential customers within the
SSM. Such sales personnel shall attend Case IH’s sales training sessions as
required in the DOG.

(e)
Extended Service Plans. Dealer shall promote and sell extended service and
maintenance plans.

(f)
Customer Surveys. Case IH from time to time may conduct surveys (by use of
questionnaires or otherwise) of Dealer’s Customers to determine the satisfaction
of those Customers with the sales, leasing, rental and service efforts of
Dealer. Case IH may use the results of these surveys in assessing Dealer's
performance under this Agreement.

(g)
Other Performance Standards. Dealer shall meet such other sales performance
standards or best business practices as may be established by Case IH in the
DOG.

9.2
Dealer Resource Commitment. The Parties mutually recognize that one of the
purposes of this Agreement is to assure that Dealer focuses its resources and
efforts on the sale of new Products and the performance of its obligations under
this Agreement. Therefore, Dealer agrees that if Dealer undertakes or engages in
another business activity at a Dealer Location(s) separate from its
representation of new Products pursuant to this Agreement, which activity
involves a considerable commitment of Dealer’s effort and resources, Dealer
agrees to make such separation of the personnel, facilities and other
non-capital resources devoted to that business as is satisfactory to Case IH,
provided that Case IH specifies in writing the separation of personnel,
facilities and non-capital resources that are required. Case IH shall provide
Dealer with two (2) years’ prior written notice for Dealer to complete any
required separation of facilities.

9.3
Sales Reporting. Dealer shall report all new Equipment retail sales to Case IH,
and shall provide true and accurate information on such sales as required by
Case IH, including but not limited to registering the location of such Equipment
sales and the end-use designation in compliance with Case IH guidelines.





10. Dealer Service Responsibilities
10.1
Warranty Service and Other Required Service. Dealer shall provide Warranty
Service for any Product, regardless of whether Dealer sold that specific
Product; provided, however, Dealer may not provide Warranty Service for any Case
IH (or other CNH Industrial America LLC) products not listed on Schedule B.
Dealer also shall provide Other Required Service as directed by Case IH in its
sole discretion. Dealer shall provide Warranty Service and Other Required
Service in a prompt, professional and courteous manner, and shall fulfill these
responsibilities in several ways, including but not limited to the following:

(a)
Service Technicians. Dealer shall employ at all times a sufficient number of
trained and fully certified service technicians based on industry sales in
Dealer’s SSM. Dealer must have service technicians at each Dealer Location who
are trained and fully certified to service each type of Equipment listed on
Schedule B, and Dealer’s service technicians must attend Case IH service
training sessions as required by Case IH in the DOG.

(b)
Service Tools and Manuals. Dealer shall maintain, or have access to, at each
Dealer Location all special service tools, electronic diagnostic tools or
websites, electronic parts catalogs, service manuals, parts manuals and
operator’s manuals required by Case IH to service the Equipment listed in
Schedule B. Dealer may comply with the service tool requirements by subscribing
to any Case IH tool rental program.

(c)
Service Standards. Dealer shall perform Warranty Service and/or Other Required
Service in a timely manner and in strict compliance with the DOG and any service
bulletins or other instructions issued by Case IH. Dealer shall give priority to
performing such Warranty Service or Other Required Service before general
maintenance if a Customer’s Product is not operable.

(d)
Use of Case IH-Sourced Parts. Except as otherwise instructed by Case IH in
writing, Dealer shall use only Parts obtained from Case IH or Case IH’s
authorized sources of supply in performing Warranty Service or Other Required
Service.



6
US 6360r2





--------------------------------------------------------------------------------





(e)
Certification Standards. Dealer shall meet or exceed Case IH’s service
certification standards including pre- delivery, delivery and after-delivery
requirements for all Products, as defined by Case IH in the DOG.

(f)
Compliance with Service Policies. Dealer shall abide by all Case IH policies and
procedures contained in the DOG when performing Warranty Service and Other
Required Service or when submitting Dealer Claims, including creating and
retaining all supporting documentation for such claims.

10.2
Strategic Account Service. Dealer shall provide Warranty Service and/or Other
Required Service for any Product sold by Case IH to Strategic Accounts, as well
as for any Product sold or donated to charitable, educational or governmental
entities.



11. Dealer Pre-Delivery and Post-Delivery Responsibilities
11.1
Product Setup. To ensure the proper operation of Products, before delivery of
Products to a Customer Dealer shall perform the inspections, adjustments,
conditioning, installations or servicing of such Products in accordance with
instructions and procedures provided by Case IH.

11.2
Product Literature. Dealer shall deliver to each Customer of a Product the
appropriate current publications and forms for owners covering operation,
maintenance, warranty and other matters as determined by Case IH.

11.3
Customer Instruction. At the time of delivery, Dealer shall instruct each
Customer of a Product in the safe use, proper operation and required maintenance
of that Product. Such instruction shall include, at a minimum: (a) reference to
the operators manual and decals identifying hazards and how to avoid them, (b)
identification of the safety features and functions of the Equipment, and (c)
demonstration of such features and functions.

11.4
Accident Reporting. Dealer shall promptly notify Case IH, pursuant to guidelines
contained in the DOG, of any reports of accidents or injuries involving Products
of which Dealer becomes aware, as well as any information concerning the
existence of any significant Product failure or malfunction.

11.5
Post-Delivery Services. Dealer shall perform all required post-delivery
inspections and adjustments to Products as prescribed by instructions and
procedures provided by Case IH from time to time or as stated in the DOG.





12. Facility Requirements and Dealer Locations
12.1
Facility Requirements. Dealer shall establish and maintain at each authorized
Dealer Location listed on Schedule D a facility to sell, service, display and
store Products in accordance with facility standards contained in the DOG.

12.2
Unauthorized Locations. Without Case IH’s prior written consent, Dealer shall
not at any location other than those listed in Schedule D, directly or
indirectly: (a) advertise or represent itself as an authorized dealer of Case IH
Products; (b) use the Licensed Trademarks or any other Trademarks; (c) store,
stock or display Products; (d) sell, advertise or market any Products; or (e)
provide Warranty Service and/or Other Required Service.

12.3
Closure and Relocation. Without Case IH’s prior written consent, Dealer may not
close or relocate any Dealer Location listed on Schedule D. Dealer shall seek
Case IH’s consent for the closure or relocation of a Dealer Location at least
sixty (60) days prior to the proposed closure or relocation. Should Case IH give
its consent, Case IH, in its sole discretion, may modify or reassign the SSM
associated with the relocated or closed Dealer Location. Dealer acknowledges and
agrees that any consent granted by Case IH for the closure of a Dealer Location
shall not initiate the inventory repurchase obligations set forth in Section 29.

12.4
Brand Identification. Dealer shall: (a) display a primary identification sign
(flag mast or monument) and comply with dealer identity standards as specified
in the DOG for each Dealer Location listed on Schedule D; and (b) comply with
Case IH’s vehicle identity standards as set forth in the DOG.

12.5
Trademark Display. Dealer’s use of Trademarks or Licensed Trademarks at any
Dealer Location, including but not limited to signs, banners or displays, shall
be subject to Case IH approval. Any such use not approved by Case IH must be
removed immediately by Dealer.





13. Business Plan
13.1
Business Plan Requirements. Annually, or as otherwise requested by Case IH,
Dealer shall complete and make available for review by Case IH a written plan
for the subsequent fiscal year (or additional years if requested by Case IH)
that shall contain the information and objectives required by Case IH for a
business plan (“Business Plan”), which may include but not be limited to the
following:

(a)
Equipment inventory stocking and sales objectives to maximize Dealer’s Equipment
sales in its SSM, but at a minimum to obtain Dealer Market Share requirements
stated in Section 9.1(a), including action plans for obtaining such objectives;

7
US 6360r2





--------------------------------------------------------------------------------





(b)
Parts inventory stocking plan and sales objectives to maximize Dealer’s Parts
sales;

(c)
training plans for Dealer sales and service personnel, including Case IH
provided training;

(d)
advertising, promotional and marketing plans and budgets;

(e)
action plans for Dealer’s possible expansion or upgrading of its current
facilities, or for the proposed addition of new facilities; and

(f)
any additional information required by Case IH as set forth in the DOG.

13.2
Business Plan Acceptance. Dealer agrees that providing a Business Plan
reasonably acceptable to Case IH is a requirement for Dealer to effectively
promote and sell Products under this Agreement. Case IH may conduct periodic
reviews of Dealer’s performance against its approved Business Plan, and during
such reviews Dealer agrees to make available all Dealer’s records and employees
which would contribute to the overall value of these reviews.





14. Insurance and Taxes
14.1
Insurance Coverage. Dealer shall maintain an occurrence-based policy of
Comprehensive General Liability insurance (including Products and Property
Damage Liability) with a maximum per occurrence deductible of $50,000; a minimum
liability limit of $5,000,000 per occurrence for personal injury claims; and a
minimum liability limit of $500,000 per occurrence for property damage claims.
If Dealer is self-insured, the per occurrence deductible maximum is not
applicable. Case IH may modify the deductible and policy limit amounts as set
forth in the DOG. Any annual aggregate liability limits under such policies
shall not be less than $5,000,000. Upon request, Dealer shall furnish to Case IH
certificates of such insurance, which shall provide for at least thirty (30)
days’ prior written notice to Case IH of an increase in deductible amounts or
the cancellation, lapse, or expiration of said policy.

14.2
Payment of Taxes. Dealer shall pay all license fees, sales, use, personal
property, and excise taxes, duties, and any other fees, assessments or taxes
which may be assessed or levied by any governmental authority against any
Products which are shipped to, or are in the possession of, Dealer.

14.3
Dealer Tax Representations. By submitting an order to Case IH for the purchase
of any Product, Dealer represents and warrants that (a) such Products are being
purchased for resale, lease or rent to Customers in the ordinary course of
Dealer's business, and (b) Dealer has complied and will comply with all
requirements for collection and payment of applicable sales, use and similar
taxes. Upon request, Dealer shall provide evidence satisfactory to Case IH of
Dealer’s compliance with the foregoing representations and warranties.





15. Warranty
15.1
Warranty Obligations. Case IH’s warranties covering Products are as set forth in
the Limited Warranty furnished by Case IH with respect to such Products. The
performance and administration of the warranties so extended, and the
reimbursement to Dealer for Warranty Service performed on Products, are as set
forth herein and in the DOG in effect at the time warranty work is performed.
The Parties shall promptly fulfill their respective warranty obligations as set
forth in the Limited Warranty and DOG.

15.2
Dealer Obligations Upon Sale. At the time of any retail sale of Products
pursuant to this Agreement, Dealer shall (a) deliver to and review with the
Customer Case IH’s Limited Warranty for such Products in force at the time of
such sale,

(b) have the Customer complete the operator’s manual/warranty receipt
verification section of the Limited Warranty, (c) obtain the Customer’s
signature on the Limited Warranty and (d) submit the signed Limited Warranty to
Case IH within ten (10) days of the sales transaction. Case IH reserves the
right not to reimburse Dealer for Warranty Service claims should Dealer fail to
timely submit to Case IH the signed Limited Warranty.
15.3
No Other Warranty Provisions. Dealer is not authorized to assume or purport to
assume for Case IH any additional obligations or liabilities in connection with
the sale, lease, rental or service of Products covered by this Agreement, and
Dealer shall not do so. Case IH shall not be liable nor shall it defend,
indemnify or in any way be obligated to assist Dealer in defense of any notice,
claim, or lawsuit alleging the existence of a warranty beyond the terms and
conditions of Case IH’s Limited Warranty for any Product.

15.4
Disclaimer of Other Warranties. Dealer agrees and acknowledges that, except for
the warranty extended to Customers under Case IH’s Limited Warranty, and to the
extent allowed by law, Case IH makes no other representations or warranties,
express or implied (including implied warranties of merchantability and fitness
for a particular purpose) to Dealer or any Customer with respect to Products.

15.5
Non-Case IH Equipment and Service. If Dealer installs on or attaches to a
Product any non-Case IH equipment, attachment, accessory or part, Dealer shall
advise Customer in writing that the non-Case IH equipment, attachment, accessory
or part is not covered by the Limited Warranty. If Dealer sells any service
contract not provided by Case IH

8
US 6360r2





--------------------------------------------------------------------------------





or its Affiliates in conjunction with the sale of Equipment, Dealer will
disclose to Customer the identity of the service contract provider and will
further advise that Case IH has no responsibility to fulfill the obligations of
such service contract.
15.6
Actions Voiding Limited Warranty. Dealer acknowledges and agrees that any breach
of Sections 5.4 or 5.5 may result in Case IH voiding the Limited Warranty for
Products in its sole discretion, and Dealer must so advise its Customer in
writing to whom such Product has been sold. In such a case where Case IH elects
to void the Limited Warranty, as between Dealer and Case IH, Dealer shall be
solely responsible for any warranty service claims relating to such Product.

15.7
Use of Unauthorized Parts. In the event Dealer breaches Section 10.1(d), Case IH
in its sole discretion may (a) refuse to reimburse Dealer for such Warranty
Service and/or Other Required Service, (b) void Case IH’s Limited Warranty for
such Products, and/or (c) hold Dealer solely responsible for all Warranty
Service relating to such Products.



16. Records and Inspections
16.1
Financial Statements. Dealer shall submit to Case IH, within ninety (90) days
after the end of Dealer’s fiscal year, audited (or where audited are not
available then certified) balance sheets and financial statements for that year.

16.2
Supplemental Financial Records. Dealer shall submit monthly financial statements
to Case IH in the manner directed by Case IH. Case IH reserves the right to
request at any time personal financial statements from the Dealer Principal(s)
or guarantor(s) of Dealer, and Dealer shall supply such statements within thirty
(30) days.

16.3
Sales Reports. Dealer shall maintain and provide to Case IH upon request current
reports of Equipment or Parts sales, owner registration, inventory, service and
warranty reports, as well as such other reports as may be requested by Case IH.

16.4
Inspections. Dealer shall permit Case IH or its authorized representatives
during normal business hours to (a) enter and inspect all Dealer Locations, (b)
examine Dealer’s Product inventory, (c) test Equipment in Dealer’s possession,
custody or control, (d) examine and audit Dealer’s books and records and all
supporting data of Dealer’s business, and (e) make copies of any such records or
accounts.

16.5
Records Retention. Dealer shall maintain for at least two (2) years all original
records and documents relating to Dealer Claims submitted to or paid by Case IH.

16.6
Chargeback for Improper or Unsubstantiated Claims. Dealer’s submission of
unsubstantiated Dealer Claims or Dealer Claims not in compliance with the
requirements of the DOG will result in a chargeback to Dealer for such claims,
including interest at the then current prime rate. If Dealer refuses to permit
an audit, fails to maintain a substantial amount of the required records, or
intentionally submits false or fraudulent Dealer Claims, the chargeback will
include all amounts paid on Dealer Claims for the prior two (2) years, including
any dealer settlement allowances, plus interest at the then current prime rate.
This remedy is in addition to those available to Case IH for breach of this
Agreement, including but not limited to termination of this Agreement.



17. Computer Business System
17.1
Dealer Management System Requirements. Dealer shall install and maintain in good
working order at each Dealer Location: (a) a computerized dealer management
system (“DMS”) satisfactory to Case IH that maintains Case IH-to- DMS interfaces
and functions to communicate and conduct business with Case IH’s computer
applications and systems (the “System”); (b) a Dealer-to-Case IH network
connection that meets or exceeds Case IH specified Dealer-to-Case IH
connectivity requirements; and (c) all necessary hardware and software to
maintain compatibility with the System.

17.2
Case IH Applications. Dealer shall subscribe to, install and maintain required
software applications as communicated to Dealer by Case IH or as set forth in
the DOG, including (but not limited to) the Electronic Parts Catalog
applications.

17.3
Operating Costs. Dealer shall pay all costs, including taxes, for the DMS, the
Dealer-to-Case IH network connection, and any monthly access charges for use of
the System.

17.4
Confidentiality. Dealer shall keep confidential any information and data
contained in the System, and shall not use the System or any information or data
derived from the System for purposes unrelated to Dealer’s performance of its
obligations under this Agreement.

17.5
Disclaimer of Liability. Case IH shall not be responsible or liable for any
defects, problems or resulting damages incurred by Dealer from the operation and
use of the DMS, the Dealer-to-Case IH network connection, or the System.



18. Marketing & Promotional Support
18.1
Marketing Assistance. To assist Dealer in its marketing and promotional efforts,
Case IH will develop the following marketing and promotional materials: (a)
training and videos of Product features, operations, demonstrations and
competitive comparisons; (b) Product sales literature and brochures; (c) Product
and promotional posters, banners and

9
US 6360r2





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





point of sale materials; (d) print and media copy for advertisements in
newspapers, magazines, and trade publications; and (e) radio and television
advertising scripts. Case IH may also make cooperative advertising funds
available to Dealers, in its sole discretion.
18.2
Communications to Dealer. Dealer expressly consents to the receipt of
unsolicited commercial faxes, emails, text messages, instant messages or other
form of electronic communication, from Case IH, its Affiliates, or other Case
IH- designated sender.

18.3
Products and Services Provided by Case IH. From time to time, Case IH will
provide Dealer with certain products and services necessary for Dealer to
market, sell and service Products. Dealer agrees that Case IH, in its
discretion, may charge Dealer for any such products or services so provided.

18.4
Dealer Knowledge of SSM. Case IH expects Dealer to know and understand its
market area and the promotional activities that would best be used to market
Products within Dealer’s SSM. As such, it is Dealer’s responsibility to
determine which marketing and promotional materials to use in its marketing
efforts to meet its sales responsibilities under this Agreement.





19. Orders, Delivery and Passage of Title
19.1
Purchase Orders. Dealer may seek to purchase Products from Case IH under this
Agreement by submitting purchase orders through Case IH’s System in accordance
with instructions provided by Case IH. Case IH may specify in writing the
minimum quantity of a given Product that Dealer shall be obligated to order at
one time as a condition for filling such order, provided that such minimum
quantity requirements will be consistently imposed on Dealers.

19.2
Offer and Acceptance. Dealer’s transmission of an order for Products through
Case IH’s System will be a binding offer by Dealer to purchase the Products
ordered, unless Case IH rejects the order. Purchase orders submitted by Dealer
shall not be binding upon Case IH unless and until accepted in writing or
electronically by Case IH. All orders for Products may not be canceled by
Dealer, and shall be subject to Case IH’s then applicable conditions of sale.

19.3
Delivery Dates. Case IH shall endeavor to meet the delivery date specified in
the System, but shall have no liability for failing to timely fill or deliver
any order.

19.4
Product Allocation. Case IH shall have the right to allocate delivery of
Dealer’s Product orders based on their relative order or sales status as
compared to other pending orders.

19.5
Product Shipment. Case IH shall arrange delivery of Products to Dealer and
reserves the right to determine the method and routing for such delivery. Case
IH shall not be responsible for guaranteeing shipping rates or for delays in
shipment. Case IH, in its discretion, may permit Dealer to designate orders for
Will Call delivery pursuant to the terms of the DOG.

19.6
Risk of Loss / Passage of Title. Case IH’s release of Products to any carrier
for transportation to Dealer shall constitute delivery to Dealer for purposes of
passage of title, and Dealer shall bear all risk of loss or damage to Products
thereafter. For Will Call orders, risk of loss and passage of title shall be as
set forth in the DOG.

19.7
Equipment Transfer. The transfer of Equipment from Dealer to other authorized
dealers of Products shall be in accordance with Case IH’s transfer program
described in the DOG. Case IH shall have no liability as a result of any such
transfer.

19.8
Product Return Authorization. Dealer agrees that no Products delivered to it
hereunder are to be returned to Case IH without prior written authorization.
Dealer shall pay all transportation charges on any returned Products authorized
by Case IH, and Dealer is responsible for payment of all restocking charges
stated in the DOG.





20. Product Pricing and Payment
20.1
Prices. Unless otherwise authorized by Case IH, the price charged to Dealer for
any Product shall be the price in effect at the time the Product is invoiced to
Dealer.

20.2
Price Changes. Case IH reserves the right at any time to change its prices,
terms, discounts and any other pricing provision for Products.

20.3
Payment. Dealer shall pay Case IH for all Products immediately upon invoicing of
Products to Dealer. The terms and conditions of sale and payments for all
Products invoiced to Dealer shall be subject to Case IH’s applicable conditions
of sale and prices as published and modified from time to time by Case IH.
Failure to make payment in accordance with this provision may, in Case IH’s sole
discretion, result in Case IH revoking the sale and repossessing the Product
without notice or formality. Case IH reserves the right, without liability, to
refuse to sell or deliver Products to Dealer when in Case IH’s opinion Dealer’s
financial condition does not warrant or support further sales or deliveries.

20.4
Equipment Relocation. Case IH may request Dealer to transfer new Equipment to
another authorized dealer to accommodate such dealer’s sale to another Customer.
If Dealer refuses, Case IH, in its sole discretion, may decline to





10
US 6360r2





--------------------------------------------------------------------------------





pay, on Dealer’s behalf, the wholesale finance interest charges associated with
that specific Equipment, and may decline to make available to Dealer any retail
sales programs for such Equipment.
20.5
Application of Money and Credits. Any money or credits due and payable or
becoming due and payable from Case IH to Dealer may be applied in any order Case
IH may determine for the satisfaction, in full or in part, of any debts,
liabilities or obligations due and payable or becoming due and payable or owing
from Dealer to Case IH or its Affiliates.





21. Negative Covenants and Compliance
21.1
Domestic Sales Only. Without Case IH’s prior written approval, Dealer shall not
sell, lease or rent Products outside of the Domestic United States.

21.2
Retail Sales Only. Dealer shall sell Products only to retail Customers or to
other authorized dealers of Products. As such, except for sales to authorized
Case IH dealers, Dealer may not sell any Products at wholesale, including but
not limited to sales to jobbers, jockeys, or other unauthorized dealers.

21.3
No Deceptive or Unethical Practices. Dealer shall conduct business in a manner
that will reflect favorably at all times on Dealer, Case IH, Products, Licensed
Trademarks and other authorized dealers of Products. Dealer shall refrain from
business practices, advertisements, promotions and conduct that are unethical,
deceptive, misleading, fraudulent, confusing or would likely contravene any
voluntary or involuntary advertising standard or any law. Dealer shall not make,
directly or indirectly, any false or misleading statement or representation
concerning any Product, its source, condition, capabilities, price, or charges
for the Product’s distribution, delivery, taxes or other items.

21.4
Announcements. Dealer shall not publish public relation announcements that in
any way involve or mention Case IH without Case IH’s prior written consent.

21.5
Compliance with Federal, State and Local Laws. Dealer shall comply with all
applicable federal, state, and local laws and regulations governing Dealer’s
operations and its ordering, sales and service of Products, including without
limitation those laws or regulations concerning safety, emissions control and
customer service. Dealer shall obtain all governmental approvals, permits or
licenses required to do business in its SSM.

21.6
Compliance With Export Laws. Certain Products purchased by Dealer from Case IH
may be subject to United States export control laws. Dealer agrees that it is
responsible for knowing and complying with such laws. Diversion contrary to
United States law is prohibited.

21.7
Compliance with Fraud and Anti-Corruption Laws.

(a)
Dealer and its Dealer Principals represent that they have not been convicted of,
or pleaded guilty to, an offense involving fraud or corruption and that they are
not now listed by any government agency as debarred, suspended, or proposed for
suspension or debarment, or otherwise ineligible for any government bid or
procurement programs. Dealer agrees to promptly inform Case IH of any change in
this representation.

(b)
Dealer shall become familiar with and strictly comply with all applicable laws,
statutes, regulations and codes relating to anti-bribery and anti-corruption,
including but not limited to the United States Foreign Corrupt Practices Act and
similar anti-corruption or anti-bribery laws. Dealer shall promptly report to
Case IH any request or demand for any undue financial or other advantage of any
kind received by Dealer in connection with the performance of this Agreement.
Dealer warrants that it has no foreign public officials as direct or indirect
owners, officers or employees at the date of this Agreement, and shall
immediately notify Case IH in writing if a foreign public official becomes an
officer or employee of Dealer or acquires a direct or indirect interest in
Dealer.





22. Product Changes and Discontinuation
22.1
Product Changes and Improvements. Case IH may make changes or improvements at
any time in the specifications, construction, color and design of Products
without incurring any obligation to Dealer or Dealer’s Customers.

22.2
Product Discontinuation. Case IH reserves the right at any time, without
liability to Dealer, to discontinue the manufacture of any and all model(s),
Equipment, or Product Line(s) under the Licensed Trademarks covered by this
Agreement. Products shall be considered discontinued notwithstanding the fact
that similar or identical products continue to be manufactured or sold by CNH
Industrial America LLC or its Affiliates under Trademarks other than the
Licensed Trademarks or brands for which this Agreement grants Dealer certain
Product distribution rights. For any models, Equipment or Product Line(s) so
discontinued, Case IH shall not be required to offer Dealer the right to
represent a similar model, Equipment or Product Line(s), if any, marketed,
manufactured or sold by CNH Industrial America LLC or its Affiliates under
Trademarks other than the Licensed Trademarks or brand(s) listed on Schedule B.





11
US 6360r2





--------------------------------------------------------------------------------





23. Case IH Sales of Products
23.1 Direct Sales in Dealer’s SSM. Within Dealer’s SSM or elsewhere, Case IH
reserves the unrestricted right, without liability to Dealer, to directly sell,
rent or lease Products to any Customer, person or entity, including both at
wholesale or retail, and permit such Customer, person or entity to service
Products, including but not limited to the following: (a) governmental entities,
agencies, institutions or subdivisions thereof; (b) educational and charitable
institutions; (c) rental companies; and (d) accounts classified by Case IH as
Strategic Accounts or other similar designation.




24. Licensed Trademarks
24.1
Trademark License. Subject to and only in accordance with the terms and
conditions of this Agreement, Case IH grants Dealer the right and Dealer accepts
the obligation to make only Permitted Uses of the Licensed Trademarks set forth
in Section 24.2 and to refrain from engaging in Prohibited Uses of the Licensed
Trademarks set forth in Section 24.3. Dealer’s right to use the Licensed
Trademarks is limited to the Permitted Uses during the term of this Agreement.
Any unauthorized use of the Licensed Trademarks (including any of the Prohibited
Uses) shall constitute an infringement of Case IH’s rights to the Licensed
Trademarks in addition to a breach of this Agreement. In the event Dealer’s use
of Licensed Trademarks (even though a Permitted Use) is unacceptable to Case IH
in its sole discretion, Dealer must immediately cease such use of the Licensed
Trademark upon notice from Case IH.

24.2
Permitted Uses. Dealer shall and is permitted to: (a) use the Licensed
Trademarks to identify and advertise its business at Dealer Locations in
connection with the marketing, sale, distribution and service of Products under
the Licensed Trademarks; (b) use the Licensed Trademarks only in connection with
the marketing, sale, distribution and service of the Products for which Case IH
has authorized them to be used; (c) identify itself (and not Case IH) as the
owner of Dealer’s business in conjunction with any use of the Licensed
Trademarks, including the use thereof on leases, invoices, order forms,
receipts, and business stationery, as well as at such other locations and in the
manner as Case IH may designate in the DOG; and (d) use the Licensed Trademarks
to identify itself as an authorized dealer of Products.

24.3
Prohibited Uses. Dealer shall not: (a) use the Licensed Trademarks (or any other
Trademarks owned or licensed by Case IH or its Affiliates) as part of its
corporate or other legal name without the prior written consent of Case IH; (b)
sublicense or assign its right to use the Licensed Trademarks to any other
person or entity; (c) use the Licensed Trademarks to incur any obligation or
indebtedness on behalf of Case IH; (d) manufacture or purchase objects bearing
Licensed Trademarks or Trademarks from unlicensed sources or apply, or have
applied, Licensed Trademarks or Trademarks to objects that will be offered for
sale or provided as promotional items by Dealer or any third party, specifically
including but not limited to any clothing item (such as shirts, hats or other
apparel), giftware, toys or other sundry items; and (e) register, attempt to
register, obtain any ownership in, or otherwise use any Internet Registration
(defined as any website, domain name, URL, internet/World Wide Web presence or
feature, social media account designations, or other electronic communications
portal) whose domain name, URL or other electronic communications portal
contains, incorporates, or consists of the Licensed Trademarks or Trademarks
without Case IH’s express written consent, which may be withheld for any or no
reason.

24.4
Unauthorized Internet Registrations. In the event that Dealer registers,
attempts to register, obtains any ownership in, or otherwise uses any Internet
Registration in violation of this Agreement, in addition to any rights Case IH
may have under this Agreement, Dealer hereby acknowledges and agrees that any
such Internet Registration, including any copyrights therein, shall be deemed to
be the property of Case IH. Dealer will assign, transfer or assist in the
perfection of any rights necessary to transfer said registration to Case IH with
no compensation to Dealer and at no additional cost to Case IH. In the event
that a court of competent jurisdiction determines that any ownership rights to
any Internet Registration are not automatically transferred to Case IH pursuant
to this Agreement, Dealer agrees to execute any documents deemed necessary by
Case IH to give effect to this provision. Case IH may condition approval of
Dealer’s use of any such Internet Registration on the transfer to Case IH of any
and all ownership rights therein, including any copyrights. In the event that
this Agreement expires or is terminated, Dealer shall not use or register a
domain name that includes, or in Case IH's sole discretion is confusingly
similar to, a Licensed Trademark or any other Trademark.

24.5
Notice of Trademark Claims. Dealer shall promptly notify Case IH in writing of
any suspected unauthorized or infringing use of the Licensed Trademarks, any
challenge to the validity of the Licensed Trademarks, any challenge to Case IH’s
ownership of the Licensed Trademarks, any challenge to Case IH’s right to use
and license others to use such Licensed Trademarks, or any challenge to Dealer’s
right to use the Licensed Trademarks.

24.6
Validity of Licensed Trademarks. Dealer expressly understands and acknowledges
that the Licensed Trademarks are valid and serve to identify Products and those
authorized by Case IH to market, sell, distribute, and service Products. Dealer
shall not directly or indirectly contest, attack, oppose, attempt to cancel or
otherwise challenge in any manner or



12
US 6360r2





--------------------------------------------------------------------------------





in any forum, the validity of the Licensed Trademarks or Case IH’s ownership of,
or Case IH’s right to use or license others to use, the Licensed Trademarks,
either during or after the term of this Agreement.
24.7
Ownership of Licensed Trademarks and Goodwill. Dealer acknowledges the Licensed
Trademarks are exclusively owned by Case IH. Dealer’s use of the Licensed
Trademarks pursuant to this Agreement does not give Dealer any ownership
interest or other interest in or to the Licensed Trademarks. Dealer shall
execute any documents deemed necessary or useful by Case IH to obtain protection
for the Licensed Trademarks or to maintain their validity and enforceability.
Any and all goodwill arising from Dealer’s use of the Licensed Trademarks shall
inure solely and exclusively to the benefit of Case IH. Upon expiration or
termination of this Agreement, no monetary amount shall be attributable to any
goodwill associated with Dealer’s use of the Licensed Trademarks or the sale and
service of Products.

24.8
Nonexclusive License. This Agreement grants Dealer only a nonexclusive right and
license to use the Licensed Trademarks. Case IH has and retains the rights to
use the Licensed Trademarks itself in connection with selling Products and
services and to grant other licenses for the Licensed Trademarks and for
Trademarks.

24.9
Discontinuation and Substitution of Licensed Trademarks. Case IH reserves the
right in its sole discretion to discontinue any Licensed Trademark and to
substitute or add different Licensed Trademarks for use in identifying Products
or the dealers authorized to sell or service Products. Dealer shall implement
promptly any such substitution or addition of new Licensed Trademarks.

24.10
Copyrights. Dealer shall not copy any aspect or portion of Case IH's website or
other electronically stored information or printed documents or publications
without the express prior written consent of Case IH.



25. Authorized Software
25.1
Software License. Dealer acknowledges that certain Products contain imbedded
computer software and related technology (collectively, “Authorized Software”)
in which Case IH owns or licenses copyrights and/or other intellectual property
rights. During the term of this Agreement, Case IH grants Dealer a
non-transferable, royalty-free license to use Authorized Software in object code
form only (“Software License”). The Software License is limited to the sale and
service of any Product containing Authorized Software only in the manner
authorized by Case IH in writing. Except as expressly authorized by this
Agreement, Dealer may not sublicense Authorized Software to any other entity nor
assign its Software License. This Agreement does not grant Dealer any right,
title, or interest in Authorized Software anywhere in the world except the
Software License granted herein. Dealer acknowledges that the use of any Product
containing Authorized Software may require a Software License from Case IH. Case
IH reserves the right to require all users of Products containing Authorized
Software to possess a valid license in the form prescribed by Case IH, and in
such case Dealer shall not transfer or permit the transfer or use of any Product
containing Authorized Software unless the transferee or user is subject to such
valid license. This Software License shall continue until it is terminated in
accordance with this Agreement, or for the useful life of the Product in which
Authorized Software is imbedded or of which Authorized Software is an integral
part, or for the useful life of Authorized Software, whichever is shorter.

25.2
Automatic Termination. The Software License shall automatically terminate upon
the occurrence of any of the following:

(a)    removal of Authorized Software from the Product for which it was obtained
or authorized, (b) service by any unauthorized person, (c) use of Authorized
Software on any product other than that for which it was obtained or authorized,
or (d) any breach of this Software License by Dealer.


26. Company Information and Case IH IP
26.1
Company Information. Periodically, Case IH will provide Dealer with proprietary,
confidential information, technical knowledge and/or assistance, and other
materials that derive value from not being generally known in the industry
(“Company Information”) that are reasonably necessary for the distribution,
sale, promotion and service of Products. Case IH has sole discretion to
determine what information it provides to Dealer is Company Information. Dealer
agrees that Company Information remains the property of Case IH. Dealer must
take commercially reasonable measures, but in any event no less strict than the
measures Dealer uses with its own confidential information, to maintain the
confidentiality of Company Information and to ensure that all Company
Information is used only to sell and service Products in accordance with this
Agreement. Dealer may disclose Company Information only to those of its
employees who will need it and must take all necessary measures to ensure that
those persons do not reveal Company Information to any third parties without the
prior written authorization of Case IH. Dealer shall be responsible and liable
to Case IH for any breach of this provision by its employees, agents or
representatives.

26.2
Return of Company Information. Dealer acknowledges that Case IH provides Company
Information to Dealer for use by Dealer pursuant to this Agreement. Therefore,
upon expiration or termination of this Agreement for any reason, Dealer shall
immediately return to Case IH all Company Information in any form.



13
US 6360r2





--------------------------------------------------------------------------------





26.3
No Reverse Engineering. Dealer shall not engage in, cause to be engaged in, or
permit any reverse engineering of Authorized Software, Products, or component
parts thereof. “Reverse engineering” is defined as attempting through analysis
of Products or component parts thereof to determine their functionality and
thereby gain the ability to alter or reproduce that functionality.

26.4
Right to Use Case IH IP. Dealer shall use Case IH IP only in accordance with the
provisions of and for the purposes contemplated by this Agreement and in
accordance with any procedures that Case IH may establish for use of Case IH IP.





27. Term and Termination
27.1
Term of Agreement and Renewal. This Agreement shall commence on the Effective
Date and continue to the Expiration Date (“Term”). The Expiration Date of this
Agreement shall be extended for additional successive five (5) year periods
unless, at least ninety (90) days prior to the Expiration Date or the expiration
date of any subsequent extension period, either party notifies the other of its
intention not to extend. Upon such notification not to extend, this Agreement
shall expire on the Expiration Date or at the expiration date of any extension
period.

27.2
Replacement Agreement. In the event Case IH offers to all authorized dealers in
the state of Dealer’s Primary Location a new dealer agreement or an amendment to
this Agreement (“Replacement Agreement”), Case IH may terminate this Agreement
at any time by providing Dealer with at least one hundred eighty (180) days’
prior written notice and shall furnish Dealer a copy of the Replacement
Agreement with such notice. Dealer’s return to Case IH of an executed
Replacement Agreement shall not give rise to any repurchase rights and
obligations provided for in Section 29.

27.3
Breach.

(a)
Except where termination of the Agreement due to Dealer’s breach is allowed
immediately pursuant to Section 27.4, and except as stated in Sections 27.3(b)
and (c), in the event that either Dealer or Case IH fails to fulfill any of
their responsibilities under this Agreement, the other party may terminate this
Agreement by providing ninety (90) days’ written notice listing the reasons for
termination, within which period the other party will have sixty (60) days to
rectify the identified breach and avoid termination.

(b)
If Dealer breaches Section 7.2, Case IH may, in its sole discretion, terminate
the Agreement upon ninety (90) days’ advance written notice to Dealer. However,
during this ninety (90)-day period, Dealer may cure its breach of Section 7.2 by
providing Case IH, within sixty (60) days of Case IH’s notice to Dealer, a
written plan to return to compliance with Section 7.2 within twelve (12) months
from the date of Case IH’s notice. Thereafter, if Dealer fails to perform such
submitted plan, Case IH may terminate the Agreement with thirty

(30) days’ written notice.
(c)
If Dealer is in breach of Section 9.1(a), Case IH may terminate Dealer for such
default only after providing Dealer with written notice and a twelve (12)-month
period within which Dealer may cure such default to Case IH’s sole satisfaction.

(d)
A breach by Dealer of any other written agreements between Dealer and Case IH or
its Affiliates that is due to fraud committed by Dealer, shall also be
considered a breach under this Agreement allowing Case IH to immediately
terminate the Agreement.

(e)
As an additional or alternative remedy for any breach by Dealer of the
Agreement, Case IH, in its sole discretion and after providing Dealer with an
opportunity to cure said breach as provided in Sections 27.3(a),

(b) or (c), may amend Schedule D to remove authorization for the Dealer Location
at which such breach occurred. In such event, Dealer shall cease all activities
related to the display, stocking, sales and service of Products at such Dealer
Location, including the use of Licensed Trademarks, and Case IH will repurchase
new Parts and Signs located only at such Dealer Location as provided in Sections
29.1(b) and (c).
27.4
Immediate Termination. Case IH may terminate this Agreement immediately upon the
occurrence of any of the following events:

(a)
Dealer Financial Defaults: (i) Dealer’s default in the payment when due of any
obligations to Case IH or any of its Affiliates, including but not limited to
CNH Industrial Capital America LLC (“CNH Capital”); (ii) Dealer’s default under
any chattel mortgage or other security agreement between Dealer and Case IH, any
of its Affiliates or any other lender or financing entity; or (iii) the refusal
or failure of Dealer upon demand to account to Case IH or any of its Affiliates
for the proceeds of the sale of Products for which Dealer is indebted to Case IH
or such Affiliates;

(b)
Loss of Wholesale Credit Line: the termination (or suspension where such
suspension continues for more than sixty (60) calendar days), of any of Dealer’s
significant wholesale lines of credit for the purchase of new Products;



14
US 6360r2





--------------------------------------------------------------------------------





(c)
Insolvency: (i) the filing of a voluntary or involuntary petition in bankruptcy
by or against Dealer; (ii) the making of an assignment by Dealer for the benefit
of creditors; (iii) a closeout or sale of a substantial part of Dealer’s assets
related to the business; (iv) the commencement of dissolution, receivership or
liquidation proceedings by or against Dealer; (v) the insolvency of Dealer; or
(vi) the levy of a writ of attachment or execution against Dealer;

(d)
Change in Dealer Entity, Control, Ownership or Management: without the prior
written consent of Case IH: (i) any change in Dealer’s legal form or entity;
(ii) any change in Dealer’s control, ownership or management (as defined in
Section 4.3) listed in Schedule A; or (iii) any assignment or attempted
assignment by Dealer of this Agreement;

(e)
Death or Incapacity: if Dealer fails to provide Case IH with an acceptable
ownership or management succession plan as set forth in Section 4.4 upon the
death or incapacity of any Dealer Principal;

(f)
Misrepresented or False Information: Dealer or anyone acting on its behalf has:
(i) submitted false records, contracts, statements, reports or documents to Case
IH or any of its Affiliates, including CNH Capital; (ii) submitted any false or
fraudulent documents for Dealer Claims or in support thereof; (iii) knowingly
accepted any payment from Case IH for any work not performed by Dealer in
accordance with the provisions of this Agreement or the DOG; or (iv) submitted
false information in applying for appointment as an authorized dealer of
Products;

(g)
Failure to Operate: failure to operate any Dealer Location in the normal course
of business for seven (7) consecutive calendar days;

(h)
Criminal and/or Tortious Conduct: Dealer or any Dealer Principal has pleaded
guilty to or been convicted of a felony or any other violation of law that in
Case IH’s opinion affects adversely the operation or business of Dealer, or the
good name, goodwill or reputation of Case IH, Products, Licensed Trademarks,
Dealer, or other authorized dealers of Products;

(i)
Dealer Closure/Loss of License: (i) a permanent closure of any Dealer Location
without the prior written consent of Case IH; or (ii) the revocation, suspension
or other invalidation of any Dealer license, permit or authorization necessary
to conduct business pursuant to this Agreement;

(j)
Inspection/Audit Refusal: any failure by Dealer to permit Case IH to inspect or
audit Dealer’s inventory or business and financial records pursuant to Section
16.4;

(k)
Detrimental Conduct: any conduct by Dealer or any Dealer Principal which in the
sole discretion of Case IH:

(i)    is injurious or detrimental to Dealer’s Customers, the public welfare,
other authorized dealers of Products, or the reputation of Case IH, Products and
the Licensed Trademarks; (ii) is unbecoming of a reputable business person;
(iii) is abusive or threatening to any Case IH employee; or (iv) evidences a
disagreement between any Dealer Principals that in Case IH’s opinion adversely
affects the operation of Dealer or the good name, goodwill or reputation of Case
IH, Products, Licensed Trademarks, or Dealer;
(l)
Breach of Confidentiality: any misuse or unauthorized disclosure of Case IH IP,
Company Information or Authorized Software;

(m)
Revocation of Guaranty: the withdrawal or revocation of a guaranty of Dealer’s
indebtedness to Case IH or its Affiliates by one or more personal or corporate
guarantors;

(n)
Incurable Breach: any breach of the Agreement that is incapable of being
remedied by an affirmative present action by the Dealer;

(o)
Repetitive Breach: breach of the Agreement by Dealer for which it has received
notice by Case IH of that same type of breach on at least two (2) prior separate
and distinct occasions;

(p)
Unauthorized Location: any breach of Section 12.2 of the Agreement.

27.5
Case IH’s Exercise of Termination Rights. Case IH may exercise its termination
rights under Sections 27.3 and 27.4 without regard to the performance of other
authorized dealers or to the circumstances under which Case IH has terminated or
refrained from terminating the sales and service agreements of other authorized
dealers.

27.6
Termination At Will. This Agreement may be terminated at any time at will,
without cause, upon sixty (60) days’ written notice by Dealer to Case IH, or as
mutually agreed upon in writing by both Parties.





28. Effect of Termination or Expiration
28.1
Dealer’s Obligations. Upon the termination or expiration of this Agreement,
Dealer shall cease to operate or represent itself as an authorized dealer of
Products under the Licensed Trademarks, and shall promptly: (a) cease using the
Licensed Trademarks and remove from Dealer Locations and vehicles all signs or
advertising displays that bear the Licensed Trademarks; (b) remove and
discontinue the use of, and cause any third party to remove, any identification

15
US 6360r2





--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





and any promotion or advertising that associates Dealer with Products, the
Licensed Trademarks, or Case IH; and (c) at Case IH’s request, provide to Case
IH all sales records, mailing lists, customer lists, service history records,
microfiche, catalogs, registrations and any other material of any kind relating
to the promotion, marketing, sale, operation or servicing of Products covered by
this Agreement. If Dealer fails to promptly comply with any of its obligations
upon the termination or expiration of this Agreement, including but not limited
to Dealer’s obligations under this section, Case IH may take steps, as it deems
necessary in its sole discretion, to effect Dealer’s compliance with such
obligations or the same result as would be realized by Dealer’s compliance, and
Dealer shall reimburse Case IH for all costs and expenses, including attorney's
fees, incurred by Case IH in effecting or enforcing such compliance.
28.2
Pending Orders. Termination or expiration of this Agreement shall relieve Case
IH of any obligation to make any further shipments of Products, and Case IH may
without liability cancel any of Dealer’s unshipped orders for Products. For any
Products which Case IH may ship after termination or notice thereof, Case IH may
require payment prior to shipment.

28.3
Financial Obligations. Upon the termination or expiration of this Agreement, all
indebtedness of Dealer shall become immediately due and payable to Case IH, and
Dealer shall promptly pay Case IH all sums owed by Dealer. Final settlement of
Dealer’s account with Case IH shall not be made until Dealer complies with all
requirements of this Agreement.

28.4
Continued Market Presence. In advance of the effective date of termination, the
scheduled Expiration Date or the expiration of any extension period of this
Agreement, Case IH may consummate arrangements to appoint a replacement
authorized dealer for Dealer’s SSM.

28.5
Post-Termination Transactions. Any business relations or transactions between
the Parties after expiration or termination of this Agreement shall not
constitute a waiver of the expiration or termination of this Agreement or in any
manner reinstate the Parties’ contractual relationship, or establish any new
contractual relationship, and all such relations shall be governed by terms and
conditions identical to the relevant provisions of this Agreement unless the
Parties execute a new agreement superseding this Agreement.

28.6
Pre-Termination Warranty Service. Case IH will reimburse Dealer for all Warranty
Service claims performed prior to the expiration or termination of this
Agreement that meet the requirements of the DOG.





29. Inventory Repurchase and Return Obligations
29.1
Items Subject to Repurchase. Within thirty (30) days after the termination or
expiration of this Agreement, either Case IH or Dealer may request in writing
the return for repurchase of all of the following items originally purchased
from Case IH by Dealer, on the terms specified herein, and Dealer shall return
such items to Case IH as follows:

(a)
Equipment.

(i)
Equipment Eligible for Repurchase. New, undamaged, salable, current, complete
and unused Equipment, including attachments, purchased from Case IH and
delivered to Dealer within twenty- four (24) months of the date this Agreement
terminates or expires (“Repurchasable Equipment”). For purposes of this Section,
“current” means the model or series of Equipment listed in Case IH’s price book
or price list at the date of termination or expiration of the Agreement. Case IH
will only repurchase separate attachments that were not previously installed on
Equipment and which were invoiced separately to Dealer.

(ii)
Equipment Repurchase Price. Repurchasable Equipment shall be repurchased at the
price paid by Dealer (A) not including transportation costs actually paid or
incurred by Dealer for initial delivery,

(B) less any discounts which may have been allowed or paid thereon by Case IH,
(C) adjusted where appropriate to account for any damage or weathering. Case IH
shall not be obligated to reimburse Dealer’s initial costs for unloading, set
up, or preparation of Repurchasable Equipment.
(b)
Parts.

(i)
Parts Eligible for Repurchase. New, undamaged, salable, complete and unused
Parts purchased from Case IH by Dealer, that are listed as of the date of
termination or expiration of the Agreement in Case IH’s then current Price List
and not identified as discontinued in such Price List (“Repurchasable Parts”).
Repurchasable Parts must be in original Case IH packaging with their original
authorized Case IH identification label and must be properly identified prior to
shipment to Case IH for repurchase. Case IH specifically excludes from
repurchase Parts that: (A) have a limited shelf life or contain flammable or
hazardous materials; (B) are direct shipped from a supplier other than Case IH;
(C) have an altered or counterfeited identification label; (D) are in broken
packaging;

(E) are not in correct order multiples; (F) are coded non-returnable in the
current parts Price List; or




16
US 6360r2





--------------------------------------------------------------------------------





(G) are common service or ‘maintenance’ items, rather than repair parts, such as
oil, filters, fluids, lubricants, tires, batteries, tracks, bucket edges and
teeth.
(ii)
Parts Repurchase Price. Repurchasable Parts shall be repurchased at the then
current dealer price (less discounts and freight), less a restocking charge as
set forth in the Parts Return Policy.

(iii)
Merchandise Items. ‘Merchandise’ items such as clothing, toys, binders, gloves,
etc., are not eligible for repurchase.

(c)
Signs.

(i)
Signs Eligible for Repurchase. External flag mast, pole or monument sign
purchased from a vendor authorized by Case IH that displays the Licensed
Trademarks or any other Trademarks, excluding any building fascia
(“Repurchasable Signs”).

(ii)
Sign Repurchase Price. Repurchasable Signs shall be repurchased at the amount
paid by Dealer, less an annual depreciation of twenty-five percent (25%).

29.2
Return Procedures. Within sixty (60) days after the date of the written request
made pursuant to Section 29.1, Dealer shall return to Case IH all items subject
to repurchase or required to be returned pursuant to this Agreement. All items
returned to Case IH shall be identified as required by Case IH, packed, boxed,
crated and loaded by Dealer and shipped at Dealer’s expense and risk of loss to
the destination or destinations specified by Case IH. The procedure for the
repurchase of Repurchasable Parts shall be further subject to the Parts Return
Policy issued by Case IH and in effect on the date of termination or expiration
of the Agreement. Upon receipt of returned items, Case IH shall inspect them and
issue credit to Dealer for all such items returned that meet the requirements
specified in this Agreement and the DOG, less any amounts owed to Case IH or its
Affiliates by Dealer. Any items returned to Case IH facilities that are not
properly returnable as prescribed by this Agreement, shall be, at Dealer’s
option, either destroyed or returned to Dealer at its cost. Dealer shall
transfer all returned items by warranty bills of sale satisfactory to Case IH,
if so requested.

29.3
Conditions Precedent to Payment. Any costs incurred by Case IH in discharging
all or any part of Dealer’s obligations under this Agreement, including but not
limited to Dealer’s obligations to cease all use of the Licensed Trademarks or
to pack, load and ship Parts to Case IH, shall be deducted from any amount owed
by Case IH to Dealer. Dealer shall not be entitled to payment or credit for
returned items until Dealer has complied with all applicable laws, rules,
regulations and other legal requirements governing the bulk transfer of
inventory or similar protection of creditors. Case IH shall have the right to
withhold from the price of any items repurchased pursuant to this section a sum
sufficient to discharge any liens or encumbrances against such items and to
discharge such liens or encumbrances. Dealer shall execute such documents and
take any additional action requested by Case IH to transfer ownership of
returned items, free and clear of any claims, liens or encumbrances.

29.4
Other Return Items. Upon expiration or termination of this Agreement, Dealer
shall return to Case IH any materials (such as sales promotion, advertising and
training materials, tools and signs) provided without charge to Dealer by Case
IH or any predecessor.





30. Limitation of Liability
30.1
Dealer Responsibility for Operating Capital. This Agreement contemplates that
Dealer, as an independent business, shall obtain on its own the capital
investment necessary to operate its business. Nothing in this Agreement shall
impose any liability on Case IH in connection with Dealer's operations under
this Agreement or otherwise, or for any expenditure made or incurred by Dealer
in preparation for performance or in performance of Dealer's responsibilities
under this Agreement.

30.2
Disclaimer of Consequential Damages. The Parties both understand and agree that
this Agreement is of a limited duration, and therefore, except as provided
herein, neither party shall be liable to the other for any damages caused by the
termination or expiration of this Agreement, whether based upon loss of
anticipated sales or prospective profits, expenditures, investments, leases,
property improvements or other matters related to the business of the Parties.
The damages to which either party may be entitled for breach of this Agreement
are limited to actual out-of-pocket expenses incurred as a direct result of the
breach.

30.3
Waiver of Punitive Damages. The Parties hereby waive, to the fullest extent
permitted by law, any right or claim for any punitive or exemplary damages
against the other and agree that if there is a dispute with the other that each
party shall be limited to the recovery of actual damages sustained by it.

30.4
No Group Litigation. The Parties agree that any and all dispute resolution
proceedings between them, including litigation, arising from or related to this
Agreement shall be conducted on an individual basis only. Neither Party shall
commence any dispute resolution with a third-party against the other, or join
with any third party in any dispute resolution involving



17
US 6360r2





--------------------------------------------------------------------------------





Case IH and Dealer. Neither of the Parties shall attempt to consolidate or
otherwise combine in any manner a dispute resolution proceeding involving Case
IH or Dealer with another dispute resolution proceeding of any kind.
30.5
Limitations Period. All claims for any breach of this Agreement, and all claims
arising out of the relationship between the Parties established by this
Agreement, shall be made within two (2) years from the date such claim accrued.





31. Indemnification
31.1
Indemnification By Case IH.

(a)
Licensed Trademarks. If Case IH reasonably determines that Dealer has used the
Licensed Trademarks in accordance with this Agreement, Case IH shall defend,
indemnify, and hold harmless Dealer from all loss, cost, liability, and expense
arising out of any claim, suit or demand regarding Dealer’s use of the Licensed
Trademarks. If Case IH, in its sole discretion, determines that Dealer has not
used the Licensed Trademarks in accordance with this Agreement, Dealer shall
bear the cost of such defense, judgment or settlement.

(b)
Authorized Software. Case IH shall defend, indemnify, and hold Dealer harmless
from all loss, cost, liability, and expense arising out of any claim that
Authorized Software used in accordance with its documentation infringes any
valid patent, copyright, trade secret, or other enforceable proprietary right of
any third party. Should any Authorized Software become (or in Case IH’s opinion
be likely to become) subject to such a claim, Dealer will permit Case IH, at
Case IH’s option and expense to (a) procure for Dealer or Dealer’s Customers the
right to continue to use Authorized Software or (b) modify the allegedly
infringing Authorized Software so that it becomes non-infringing. Case IH’s
obligations under this Section will not apply if Authorized Software is modified
without Case IH’s consent.

(c)
Case IH IP. Except as otherwise provided in this Section with respect to
Authorized Software and Licensed Trademarks, Case IH will indemnify, defend and
hold harmless Dealer from all loss, cost, liability, and expense arising out of
any claim based on an allegation that any Product infringes a valid patent,
copyright, or trademark or misappropriates any protectable and enforceable trade
secret. Case IH shall have no obligations under this provision for any Product
that has been the subject of unauthorized modifications by Dealer or any third
party or for infringement that results from the use of intellectual property
other than Case IH IP in conjunction with Case IH IP that would otherwise not be
infringing. If any Product becomes, or in Case IH’s opinion is likely to become,
subject to such a claim of infringement, Case IH will, at its expense and at its
option, either procure the right for Dealer and Dealer’s Customers to continue
using the infringing Product(s) or replace or modify the Case IH Product(s) so
that they are no longer infringing. Upon failure of the foregoing provisions,
Case IH may, at its option, refund the purchase price for the infringing
Product(s) less a reasonable allowance for use. This section states the entire
liability of Case IH for infringement by any Product.

(d)
Dealer Cooperation. In the event of any litigation relating to Dealer’s use of
the Licensed Trademarks, Authorized Software, or Case IH IP, Dealer shall
promptly notify Case IH of such litigation and shall execute any and all
documents and undertake such acts as may, in the opinion of Case IH, be
necessary or useful to carry out such defense or prosecution, including becoming
a nominal party to any legal action. Except to the extent that such litigation
is the result of Dealer’s use of the Licensed Trademarks, Authorized Software,
or Case IH IP in a manner inconsistent with the terms and conditions of this
Agreement, Case IH agrees to reimburse Dealer for its out-of-pocket costs in
undertaking such acts.

(e)
Control of Litigation. Dealer acknowledges that Case IH has the right to direct
and control any administrative proceeding or litigation involving the Licensed
Trademarks, Authorized Software, or Case IH IP, including any settlement
thereof. Case IH agrees to consult with Dealer regarding any settlement in which
Dealer would be required to financially participate and to obtain Dealer’s
consent to any such settlement, which consent will not be unreasonably withheld.
Case IH has the right, but not the obligation, to take action against uses by
others that may constitute infringement of the Licensed Trademarks, Authorized
Software or Case IH IP. If Dealer fails to notify Case IH promptly of any
litigation or refuses to give Case IH sole control of the defense and/or
prosecution of such litigation and all settlement negotiations, Case IH will be
relieved of its obligations under this Section.

31.2
Indemnification by Dealer. Dealer agrees to defend, hold harmless and indemnify
Case IH, its Affiliates and their respective shareholders, directors, officers,
agents, employees, successors and assigns from and against any and all claims,
damages, demands, settlements, judgments, legal actions, liabilities, costs and
expenses of any nature, including without limitation, attorney's fees and court
costs, resulting from the acts and/or omissions of Dealer, including but not
limited to: (i) Dealer’s defrauding of or misrepresentations to customers; (ii)
Dealer’s actions in violation of Sections 5.3, 5.4, 5.5, 10.1(d), 11.1, 11.2,
11.3, 11.5, 14.2, 15.2, 15.3, 15.4, 15.5, 15.6, 21.3, 21.5, 21.6, and 21.7; or
(iii) Dealer’s

18
US 6360r2





--------------------------------------------------------------------------------





negligent or improper, or alleged negligent or improper, repair or servicing of
Products, whether such actions occur during or after the Term of this Agreement.




32. General Provisions
32.1
Governing Law. This Agreement shall be governed by and interpreted according to
the laws of the state of Dealer’s Primary Location, without regard to such
state’s conflicts of laws rules and except to the extent governed by the United
States Trademark Act of 1946 (Lanham Act), the Copyright Act, and the Patent
Act.

32.2
Consent to Jurisdiction and Venue. Dealer irrevocably submits itself to the
exclusive jurisdiction of the federal court of the Milwaukee Division of the
Eastern District of Wisconsin for the purpose of any suit, action, or other
proceeding arising out of or relating to this Agreement, or of any of the
transactions contemplated thereby, and irrevocably agrees that all claims in
respect of such suit, action or proceeding may be heard and determined in such
federal court, provided that Case IH may apply to any court of competent
jurisdiction for interim protection or equitable relief such as an interlocutory
or interim injunction. If the federal court of the Eastern District of Wisconsin
lacks jurisdiction for any reason to hear such claims, Dealer irrevocably
submits itself to the exclusive jurisdiction of the Circuit Court of Racine
County, Wisconsin. By execution and delivery of this Agreement, Dealer
irrevocably waives, to the fullest extent it may effectively do so, and agrees
not to assert, by way of motion, as a defense, or otherwise, in any such suit,
action, or proceeding, any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason whatsoever. The Parties
agree that a final judgment (as to which all appeals have been exhausted or the
time within which such appeals may be made has expired) in any such suit, action
or proceeding shall be conclusive and may be enforced in any other jurisdiction
by suit on the judgment or in any other manner provided by law.

32.3
Compliance With Local Laws. The rights and obligations of the Parties to this
Agreement may be subject to certain laws, orders, regulations, directions,
restrictions, and limitations of governments and governmental agencies having
jurisdiction over the Parties. If a change in any such law, order, regulation,
direction, or restriction (including any limitation, appropriation, seizure, or
interpretation thereof) shall, in the judgment of either party, substantially
alter the relationship between the Parties, this Agreement, or the advantages
derived from the Parties’ relationship, either party may request the other party
to modify this Agreement. If, within thirty (30) days after such a request has
been made, the Parties are unable to agree upon a mutually satisfactory
modification of this Agreement, then the adversely affected party may terminate
this Agreement on fifteen (15) days’ notice given to the other party.

32.4
Information Sharing. Case IH shall be allowed to share information regarding
Dealer, including but not limited to Dealer’s financial and ownership
information, with any of Case IH’s Affiliates.

32.5
Dealer Relationship to Case IH. The Parties are independent businesses and
neither has any fiduciary obligation to the other, and Dealer is an independent
retailer which purchases Products for resale for Dealer’s principal benefit.
Nothing in this Agreement shall be construed as constituting Dealer to be an
employee, franchisee, agent or legal representative of Case IH for any purpose
whatsoever. Dealer has no right or authority, express or implied, to assume or
create any obligation or responsibility on behalf of or in the name of Case IH,
or to bind Case IH in any manner.

32.6
Entire Agreement. This Agreement, together with the DOG and any changes thereto
issued by Case IH from time to time, is and shall be deemed to be the complete
and final expression of the agreement between the Parties as to the matters
herein contained and provided for and supersedes all previous agreements between
the Parties pertaining to such matters. IT IS CLEARLY UNDERSTOOD THAT NO PROMISE
OR REPRESENTATION NOT CONTAINED HEREIN WAS AN INDUCEMENT TO EITHER PARTY OR WAS
RELIED UPON BY EITHER PARTY IN ENTERING INTO THIS AGREEMENT.

32.7
Execution and Modification. Except as expressly provided for herein, this
Agreement may not be executed, amended or altered, or any of its provisions
waived on behalf of Case IH, except in writing, signed by Case IH’s Director of
Network Development or other authorized director in a similar capacity.

32.8
Severability. In the event any part of this Agreement is held to be invalid or
unenforceable under the law, this Agreement shall be enforceable to the maximum
extent permitted by such law, without invalidating the remainder of this
Agreement, or invalidating the effect of such portion of this Agreement
elsewhere.

32.9
Assignment.

(a)
By Dealer. In view of the personal nature of this Agreement, the rights,
privileges and obligations conferred on Dealer under this Agreement are not
transferable, assignable or salable by Dealer without the prior written consent
of Case IH, and no property right or interest, direct or indirect, is sold,
conveyed or transferred to Dealer under this Agreement. Any attempt by Dealer to
assign its rights or obligations under this Agreement without Case IH’s written
consent shall be null and void.



19
US 6360r2





--------------------------------------------------------------------------------













--------------------------------------------------------------------------------





(b)
By Case IH. Upon written notice to Dealer, Case IH may assign this Agreement and
any rights and obligations thereunder to any Affiliate of Case IH or to any
entity that succeeds to the interests of Case IH.

32.10
Waiver of Default. The waiver by Case IH of any default, or the failure of Case
IH to exercise any of its rights, under this Agreement or otherwise shall not
act as a waiver of such default or any subsequent default or a waiver of any of
Case IH’s rights hereunder.

32.11
Headings. The headings of sections and subsections in this Agreement are
inserted for convenience of reference only and shall not in any way affect the
construction, meaning or interpretation of any provision of this Agreement, and
shall not be deemed or construed in any way to limit the meaning of such
sections.

32.12
Interpretation. This Agreement is being entered into by and among competent and
sophisticated parties who are experienced in business matters. Therefore, any
language in this Agreement deemed to be ambiguous by a court of law will not be
construed against any particular party as the drafter of the language.

32.13
Notice, Approval and Consent. Any notice, approval or consent required or
allowed under this Agreement shall be given in writing and, without prejudice to
other forms of actual service, shall be considered as served upon being mailed
in a properly sealed envelope with first class, certified or registered postage
prepaid. Notices to Case IH shall be addressed to the Case IH Regional Dealer
Development Manager for Dealer’s assigned region and shall be delivered or
mailed to CNH Industrial America LLC, 621 State Street, Racine, Wisconsin 53402.
Notices to Dealer shall be delivered or mailed to any person designated in
Schedule A or to Dealer at Dealer’s Primary Location.

32.14
Survival. The Parties’ obligations in the following sections shall survive the
expiration or termination of this Agreement: 5.5, 10.1(f), 16.6, 17.4, 24.4,
26.1, 26.2, 28.1, 28.3, 28.6, 29.1, 29.2, 29.3, 29.4, 30.2, 30.3, 30.4, 30.5,
31.1, 31.2, 32.1, 32.2, and 32.3.

32.15
Review by Counsel. Dealer acknowledges that it has had an adequate opportunity
to review this Agreement and consult with legal counsel of its own choosing
regarding the content and meaning of this Agreement.





























































20
US 6360r2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF the Parties have duly executed this Agreement on the dates
written below:


Dealer    Dealer Name










By




Title (authorized owner, officer, partner, president)




Date




Signature of Other Partner(s) or Owner(s)


Case IH
CNH Industrial America LLC







By


Director, Case IH Network Development Title






Date




























































21
US 6360r2





--------------------------------------------------------------------------------





caseihssatemplateimage3.jpg [caseihssatemplateimage3.jpg]SCHEDULE A
Agricultural Equipment Sales and Service Agreement

CNH Industrial America LLC





DEALER LEGAL INFORMATION, OWNERSHIP AND MANAGEMENT




Legal Entity Name: Trade (DBA) Name: Primary Location Address:








(Street, City, State and Zip Code)





Business Structure Dealer Conducts Business Under: State of Organization:


Owners of Dealer (individual(s) having a financial interest in Dealer):
Name    Percent of Ownership


    


    


    


    


    


    


    


    


    


    


    








Name    Title
Management (person(s) responsible for key aspects of day to day operations of
Dealer):


    


    


    


    


    


caseihssatemplateimage4.jpg [caseihssatemplateimage4.jpg]SCHEDULE B
Agricultural Equipment Sales and Service Agreement

CNH Industrial America LLC







--------------------------------------------------------------------------------







PRODUCTS & LICENSED TRADEMARKS
Legal Entity Name:          Trade (DBA) Name:          Primary Location Address:
    
(Street, City, State and Zip Code)


AUTHORIZED PRODUCT LINE(S)


 
TOTAL AG
SPS
SSL
LT
AG
FW
GH
HF
DT
SF
FT
AS
PT
TF
SC
CT
TS
SL


Dealer City
Dealer State
60 HP &
Under Plus Case IH Scouts
2WD
Tractors above 60 HP




4WD




Combine




H&F




Yield Till




Strip Till




Pull Fert.




Air Seed




Pull Spray




Floater


Sugar- cane




Cotton




SP Spray




Skid Steer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Authorized Licensed Trademark(s): Case IH, Case Construction, CNH Industrial
Parts






    


Director, Network Development

Date







--------------------------------------------------------------------------------







caseihssatemplateimage5.jpg [caseihssatemplateimage5.jpg]




Legal Entity Name: Trade (DBA) Name:
Primary Location Address:

SCHEDULE C
Agricultural Equipment Sales and Service Agreement SALES AND SERVICE MARKET OF
RESPONSIBILITY






(Street, City, State and Zip Code)

CNH Industrial America LLC













EX: If the Dealer is assigned 50% of the industry sales volume in county "X" in
which 100 units of a given product line is sold, then the Dealer's SSM for that
Product Line is 50% of the 100 units, or 50 units.
































































Director, Network Development

The chart below identifies, by Product Line, the percentage portion of the
market of industry unit sales within the geographic area for which the Dealer
has sales and service responsibility.





















--------------------------------------------------------------------------------




















































Date





--------------------------------------------------------------------------------




 
Product Lines and County SSM Assignment
Dealer Code
Dealer City, State
County Assignment
ST
Total AG
SPS
SSL
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





caseihssatemplateimage6.jpg [caseihssatemplateimage6.jpg]SCHEDULE D
Agricultural Equipment Sales and Service Agreement

CNH Industrial America LLC





DEALER LOCATIONS


Legal Entity Name:          Trade (DBA) Name:         








Type


Street Address


City


ST


Zip Code
Equipment, Parts &
Service


Parts Only
Parts & Service
Only
Set-up Facility
Corp Office


GSC
Dual Location
Primary
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 
Branch
 
 
 
 
 
 
 
 
 
 
 













    


Director, Network Development

Date







--------------------------------------------------------------------------------










